Name: 2007/467/EC: Commission Decision of 28 June 2007 setting up the Expert Group on Radio Frequency Identification
 Type: Decision
 Subject Matter: communications;  labour market;  information technology and data processing;  miscellaneous industries
 Date Published: 2007-07-06

 6.7.2007 EN Official Journal of the European Union L 176/25 COMMISSION DECISION of 28 June 2007 setting up the Expert Group on Radio Frequency Identification (2007/467/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 153 of the Treaty assigned the European Community the task of ensuring a high level of protection for consumers, by promoting their right to information and to organising themselves in order to safeguard their interests. Article 163 provides that the Community shall encourage industry to become more competitive at international level and encourage undertakings to exploit the internal market potential to the full, including through the definition of common standards. Article 157 provides that the Community and Member States shall encourage an environment favourable to initiative and shall foster better exploitation of the industrial potential of policies. (2) The Commission Communication entitled Radio Frequency Identification (RFID) in Europe: steps towards a policy framework (1) (hereinafter the Communication) announced the creation of the expert group on Radio Frequency Identification (hereinafter RFID) which should allow a dialogue between stakeholders, in order to fully understand and advise on action which should be taken in relation to the concerns raised in the Communication. (3) It is therefore necessary to set up a group of experts in the field of RFID and to define its tasks and its structure. (4) The group should help to develop a dialogue between consumer organisations, market actors, and national and European authorities, including data protection authorities. (5) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2). (6) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 The Expert Group on Radio Frequency Identification The Expert Group on Radio Frequency Identification group of experts, hereinafter referred to as the group is hereby set up with effect from 1.7.2007. Article 2 Task The group's tasks shall be to: (a) To provide advice to the Commission on the content of a Recommendation which shall set out the principles that public authorities and other stakeholders should apply in respect of RFID usage and on the content of other Commission initiatives related to this field; (b) To develop guidelines on how RFID applications should operate taking into account the views of stakeholders and issues relating to long-term users as well as economic and societal aspects of RFID technologies; (c) To support the Commission in its efforts to promote awareness campaigns at Member States and citizen level about the opportunities and challenges of RFID. (d) To provide objective information and facilitate the exchange of experience and good practices in respect of the opportunities and challenges of RFID technology, including applications for Europe's economy and society; to provide objective information on the Community and national regulatory frameworks as regards data protection and privacy, and on other policy concerns. Article 3 Consultation The Commission may consult the group on any matter relating to the implementation in Europe of a safe, secure, privacy-friendly and effective approach to RFID. Article 4 Membership  Appointment 1. The group shall be composed of up to 35 members. 2. The Director-General of DG Information Society and Media or his/her representative shall appoint the members and observers of the group from specialists with competence in the areas referred to in Articles 2 and 3.1 and on the proposal of organisations that have been invited to recommend experts. Alternate members for the members of the group shall be appointed in equal numbers and on the same conditions as the members. An alternate member shall automatically replace the member who is absent or indisposed. 3. Members shall be appointed to ensure a balanced representation of the various stakeholders and, more specifically, will include representatives from the following areas: (a) Civil society: (i) the end-user communities that are subjected to RFID systems (citizens, consumers, patients, employees); (ii) privacy organisations. (b) Interested parties: (i) users from different application sectors (for example, logistics, automotive, aerospace, health, retail, pharmaceuticals); (ii) parties that are actively involved in setting up RFID systems (such as RFID chip producers, designers and manufacturers of packaged tags and readers, software and systems integrators, service providers, and privacy and security solution providers); (iii) standardisation bodies. 4. The following public authorities shall be invited to participate in the group's deliberations as observers: (a) Representatives of the Member States assuming Presidency of the EU over the course of the Expert Group term of office; (b) Representatives of data protection authorities. 5. The following experts shall be invited to participate in the group's deliberations as observers: (a) Academic researchers and practitioners; (b) Technology experts, in particular with regard to the next generation of networked RFIDs (Internet of Things); (c) Legal experts who shall provide advice on existing legislation. 6. Members of the group are appointed for a two-year renewable term of office. They shall remain in office until such time as they are replaced or their term of office ends. 7. Members who are no longer able to contribute effectively to the group's deliberations, who resign or who do not respect the conditions set out in paragraphs three to five of this Article or Article 287 of the Treaty may be replaced for the remaining period of their term of office. 8. The names of the organisations mentioned in paragraph 2 of this article are published on the Internet site of the DG Information Society and Media. Data on members are collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001. Article 5 Operation 1. The group shall be chaired by a representative of the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under the terms of reference established by the group. Such groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commission's representative may ask experts or observers with specific competence on a subject on the agenda to participate in the group's or sub-group's deliberations if this is useful and/or necessary. 4. Information obtained by participating in the deliberation of a group or sub-group may not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 6 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the group's activities in accordance with the Commission's rules on the compensation of external experts. The members shall not be paid for the services they render. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 7 Applicability The decision shall apply until 31 March 2009. Done at Brussels, 28 June 2007. For the Commission Viviane REDING Member of the Commission (1) COM(2007) 96 final. (2) OJ L 8, 12.1.2001, p. 1. ANNEX RULES OF PROCEDURE OF THE GROUP OF EXPERTS ON RADIO FREQUENCY IDENTIFICATION (RFID) THE EXPERT GROUP on Radio Frequency Identification (RFID), Having regard to the Commission Decision of setting up an Expert Group on Radio Frequency Identification (RFID), and in particular Article 1, Having regard to the standard rules of procedure published by the Commission, HAS ADOPTED THE FOLLOWING RULES OF PROCEDURE: Article 1 Convening a meeting 1. Meetings of the group are convened by the Chair, either on its own initiative, or at the request of a simple majority of members after the Commission has given its consent. 2. Joint meetings of the group with other groups may be convened to discuss matters falling within their respective areas of responsibility. Article 2 Agenda 1. The secretariat shall draw up the agenda under the responsibility of the Chair and send it to the members of the group. 2. The agenda shall be adopted by the group at the start of the meeting. Article 3 Forwarding of documents to group members 1. The secretariat shall send the invitation to the meeting and the draft agenda to the group members no later than 30 calendar days before the date of the meeting. 2. The secretariat shall send drafts on which the group is consulted and all other working documents to the group members no later than 14 calendar days before the date of the meeting. 3. In urgent or exceptional cases, the time limits for sending the documentation mentioned in 1 and 2 may be reduced to five calendar days before the date of the meeting. Article 4 Opinions of the group 1. As far as possible, the group shall adopt its opinions or reports by a consensus. 2. When consensus cannot be reached, conflicting positions and related backgrounds will be reported so that different positions are clearly understood. Article 5 Sub-groups 1. With the consent of the Commission, the group may set up sub-groups to examine specific questions on the basis of terms of reference defined by the group; they shall be disbanded as soon as they have fulfilled those terms of reference. 2. The sub-groups shall report to the group. Article 6 Admission of third parties 1. The Commission representative may invite experts or observers with special expertise on a matter on the draft agenda to participate in the group's or sub-groups work where appropriate and/or necessary. 2. Experts or observers are not present when the group adopts an opinion or report. Article 7 Written procedure 1. If necessary, the groups opinion on a specific question may be delivered via a written procedure. To this end, the secretariat sends the group members the drafts on which the group is being consulted and any other working documents. 2. However, if a simple majority of group members asks for the question to be examined at a meeting of the group, the written procedure shall be terminated without result and the Chair shall convene a meeting of the group as soon as possible. Article 8 Secretariat The Commission shall provide secretarial support for the group and any sub-groups created under Article 5(1) above. Article 9 Summary minutes of the meetings Summary minutes on the discussion on each point on the agenda and the opinions delivered by the group are drafted by the secretariat under the responsibility of the Chair. The minutes do not mention the individual position of the members during the groups deliberations. These are adopted by the group. Article 10 Attendance list At each meeting, the secretariat shall draw up, under the responsibility of the Chair, an attendance list specifying, where appropriate, the authorities, organisations or bodies to which the participants belong. Article 11 Prevention of conflicts of interest 1. At the start of each meeting, any member whose participation in the groups deliberations would raise a conflict of interest on a specific item on the agenda shall inform the Chair. 2. In the event of such a conflict of interest, the member shall abstain from discussing the items on the agenda concerned and from any vote on these items. Article 12 Correspondence 1. Correspondence relating to the group shall be addressed to the Commission, for the attention of the Chair. 2. Correspondence for group members shall be sent to the (e-mail) address which they provide for that purpose. Article 13 Transparency 1. The principles and conditions concerning public access to the groups documents are the same as laid down in Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (1). It is for the Commission to take a decision on requests for access to those documents. 2. The groups deliberations are confidential. 3. In agreement with the Commission, the group may, by a simple majority of its members, decide to open its deliberations to the public. Article 14 Protection of personal data All processing of personal data for the purposes of these rules of procedure shall be in accordance with Regulation (EC) 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2). (1) OJ L 145, 31.5.2002, p. 43. (2) OJ L 8, 12.1.2001, p. 1.